On Petition for Rehearing.
[Department Two. January 16, 1923.]
Per Curiam.
Since the opinion of the Department in this case, the plaintiffs called our attention to the fact that the matter of interest, which was presented upon their cross-appeal, was not passed upon. The appellant has also filed a petition for rehearing En Banc.
Upon the cross-appeal of the plaintiffs they claim that they are entitled to interest from the date of the transaction instead of from the date of the judgment, but this contention cannot be sustained in law. The action was one for damages for fraud and was, therefore, an unliquidated claim and one which required evidence to establish the amount thereof.
In Wright v. Tacoma, 87 Wash. 334, 151 Pac. 837, after stating the general rule that interest on unliquidated demands will not be allowed prior to judgment, and certain exceptions thereto, it was said:
‘ ‘ Where, however, the demand is for something which requires evidence to establish the quantity or amount of the thing furnished, or the value of the services rendered, interest will not be allowed prior to the judgment.”
The cases of Gray v. Reeves, 69 Wash. 374, 125 Pac. 162, and Eilers Music House v. Hopkins, 73 Wash. 281, 131 Pac. 838, are each upon a state of facts materially different and are, therefore, not controlling.
In the defendant’s petition for rehearing, the questions upon the merits of the appeal are comprehensive*608ly reargued. After giving attentive consideration to all that has been there said, we think that the holding of the Department should be sustained.
The judgment will be affirmed upon both appeals.